DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The application has not been checked to the extent necessary to determine the presence of all possible typographical and grammatical errors. Applicant’s cooperation is requested in correcting any errors of which he/she may become aware in the application.
	The Information Disclosure Statements filed 06/01/2021 and 06/15/2022 has been considered.	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 11, 12 and 15 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Leung et al (US 2015/0116291).
Regarding claim 1, Leung et al teach in figure (1A) a cover device configured to protect an antenna device (125) embedded in an electronic device to radiate a beam of an ultra-high frequency band (See claim 11), the cover device comprising: a cover frame (105) comprising a window area (120) corresponding to a radiation area of the antenna device (See paragraph [0018]); and a functional structure located in the window area on the cover frame (See claim 9), the functional structure including a stacked structure comprising one or more functional layers of inorganic polymeric material (See claim 9).
Regarding claim 11, Leung et al teach in figure (1A) a cover device configured to protect an antenna device (125) embedded in an electronic device to radiate a beam of an ultra-high frequency band (See claim 11), the cover device comprising: a cover frame (105) corresponding to a radiation area (120; See [0018]) of the antenna device and comprising a first area (the area of the radiation window) inherently having a predetermined thickness; and a functional structure disposed in the first area (area of the radiation window) on the cover frame, the functional structure including a stacked structure comprising one or more functional layers of inorganic polymeric material (See claim 9).
Regarding claims 5 and 15, Leung et al teach in figure (1A) a cover device configured to protect an antenna device (125) wherein the one or more functional layers comprise an inorganic material (See claim 9).
Regarding claims 2 and 12, Leung et al teach in figure (1A) a cover device configured to protect an antenna device (125) wherein the window area is located on an upper end portion (transmission window 120 is in the window area; See figure 1A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al (US 2015/0116291) in view of Morikita (CN 101978490A).
Regarding these claims, Leung et al teach the essential features of the claimed invention, as set forth above, except for the functional layers comprising one or more characteristics of strengths, permittivities, magnetic permeabilities, or conductivities that are the same or different for respective layers and configured to control at least one of strength, permittivity, magnetic permeability, or conductivity.
Morikita teaches a method of manufacturing of an electronic component wherein layers (See layers 4 & 24) of material are used to control strength (See page 12/20, 1st paragraph).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Morikita into the antenna assembly system of Leung et al to realize a new system having improved performance and reliability because that would provide enhanced shielding characteristics (See page 12/20; 2nd paragraph).
Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al (US 2015/0116291) in view of Hietala et al (US 5,333,000).
Regarding these claims, Leung et al teach the essential features of the claimed invention, as set forth above, except for the functional layers of the stacked structure being provided by one of printing, deposition or etching, wherein the one or more functional layers have a periodic or non-periodic pattern.
Hietala et al teach a phased-array antenna steering system wherein a stacked structure is provided by etching (See column 18: lines 43-47) and wherein the layers have a periodic pattern (See column 24: lines 54-55).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hietala et al into the system of Leung et al to realize a new system having improved performance and reliability because this would allow for improved antenna side-lobe rejection (See column 10: lines 16-17).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al (US 2015/0116291) in view of Yewen (CN 2676568 Y).
Regarding these claims, Leung et al teach the essential features of the claimed invention, as set forth above, except for the functional layers including a flat plate reinforcing structure having at least one of a round edge periodic structure, a circular periodic structure, a vertical periodic structure, or a horizontal periodic structure.
Yewen teaches a microwave artificial band gap material including a flat plate reinforcing structure having a vertical or horizontal periodic structure (a rectangular or square shape can be horizontal or vertical) (See Yewen; Background Art section).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Yewen into the system of Leung et al to realize a new system having improved performance and reliability because that would improve the directivity and reduce radiation loss (See Yewen, USE FOR INVENTION section, last paragraph).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al (US 2015/0116291) in view of Chen et al (US 2019/0333881).
Regarding these claims, Leung et al teach the essential features of the claimed invention, as set forth above, except for providing the functional layers by one of extrusion, injection molding, compression molding, extrusion blow molding, blow molding, expansion molding, extrusion lamination, lamination molding, casting, vacuum forming, pressing, rotational molding, and compression.
Cheng et al teach an antenna packaging structure and method of fabrication thereof wherein functional layers are provided by injection molding and compression molding (See paragraphs [0109], [0005]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Chen et al into the system of Leung et al to realize a new system having improved performance and reliability because that would improve antenna gain (See paragraph [0155]).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al (US 2015/0116291) in view of Sullivan et al (US 2018/0337445).
Regarding these claims, Leung et al teach the essential features of the claimed invention, as set forth above, except for disposing the functional structure in the window area of the cover frame by at least one of joining, bonding, engagement, fusion, or coupling.  However, such schemes are well-known in the art, as evidenced by Sullivan et al.  Sullivan et al teach an antenna system functional layers making a functional structure are disposed in a window area or opening using bonding (See paragraph [0082]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Sullivan et al into the system of Leung et al to realize a new system having improved performance and reliability because that would provide high RF tuning (See abstract).



















Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J LAUTURE whose telephone number is (571)272-1805. The examiner can normally be reached 9:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J LAUTURE/         Primary Examiner, Art Unit 2845